              Case 2:20-cv-00673-JCC Document 22 Filed 01/25/21 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MING-QIANG WANG,                                      CASE NO. C20-0673-JCC
10                           Plaintiff,                     MINUTE ORDER
11            v.

12    HARTFORD LIFE AND ACCIDENT
      INSURANCE COMPANY,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Plaintiff’s motion for summary judgment (Dkt.
18
     No. 13). Based on the parties’ briefing in this matter, and finding oral argument unnecessary, the
19
     Court concludes as follows:
20
        •   The appropriate mechanism for resolution of this matter is by judgment pursuant to
21
            Federal Rule of Civil Procedure 52(a); and
22
        •   The record before the Court, including the extra-record evidence already provided by the
23
            parties, is sufficient for the Court to enter final judgment in Plaintiff’s favor.
24
            Accordingly, Plaintiff is ORDERED to submit to the Court proposed findings of fact and
25
     conclusions of law not to exceed eight (8) pages by February 5, 2021. Plaintiff may concurrently
26


     MINUTE ORDER
     C20-0673-JCC
     PAGE - 1
              Case 2:20-cv-00673-JCC Document 22 Filed 01/25/21 Page 2 of 2




 1   move for attorney fees or file a separate motion for fees, which should include supporting

 2   information. The Clerk is DIRECTED to renote Plaintiff’s motion for summary judgment (Dkt.

 3   No. 13) to February 5, 2021.

 4          DATED this 25th day of January 2021.

 5                                                         William M. McCool
                                                           Clerk of Court
 6
                                                           s/Paula McNabb
 7
                                                           Deputy Clerk
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0673-JCC
     PAGE - 2
